United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                      UNITED STATES COURT OF APPEALS                    August 7, 2003

                            FOR THE FIFTH CIRCUIT                  Charles R. Fulbruge III
                                                                           Clerk

                                   No. 02-60436
                                 Summary Calendar


                             DOROTHY T. JOHNSON,

                                                         Plaintiff-Appellant,

                                        versus

                           JO ANNE B. BARNHART,
                     COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.


               Appeal from the United States District Court
                 for the Southern District of Mississippi
                              (1:01-CV-5-BrR)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

       Dorothy T. Johnson appeals, pro se, the affirmance of the

Social Security Commissioner’s decision to terminate her disability

insurance benefits and supplemental social security income.                    The

Commissioner determined that, post-surgery Johnson had undergone

medical improvement.        See    42 U.S.C. § 423(f).       Johnson contends

this       determination   was    not   based    upon   substantial   evidence.

(Johnson also claims the Administrative Law Judge was not presented

       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
with a complete copy of her medical records.                  We decline to

consider this claim because it is raised for the first time on

appeal.      See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342

(5th Cir. 1999), cert. denied, 528 U.S. 1138 (2000).)

       Our review of the Commissioner’s decision “is limited to

determining whether that decision is supported by substantial

evidence and whether the proper legal standards were applied”.

Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995).             “Substantial

evidence is more than a scintilla, less than a preponderance, and

is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”           Martinez v. Chater, 64 F.3d

172,   173    (5th   Cir.    1995)   (internal   quotations   and   citations

omitted).

       Johnson’s contentions are unavailing.          There was substantial

evidence      to   support    the    Commissioner’s   medical    improvement

decision.


                                                                 AFFIRMED




                                        2